Title: To George Washington from Samuel Thurber, Jr., 10 September 1788
From: Thurber, Samuel Jr.
To: Washington, George



Dear Sir,
Providence R. I., 10th Sept. 1788

Being Informed that the State of Virginia is Endeaviouring to entroduce diferant species of Manufactrey & I cannot learn that the Article of Paper is Manufactried there, I as being acquainted with that buisnis am induced (as I would wish to be in a place whire there is some encouragement) to lay a Request before your Excellency (knowing of no other Man who is so great a friend to all that is Good) It is that I may be informed wheather a Conveniant seat for a Paper Mill may be had, in that, highley favoured State, & wheather a Substantial Friend may be found who will assist, in Errecting such a Mill, I am unable to do it & indeed unable to seek after my desires, therefore I am Constraned to trouble the Man, who nothing but the fullest assurance of his being one of the greatest & best of Friends to his Countrey & to all Mankind, would have emboldened me to have done it, pardon Oh pardon such a peace of presumtion, in One who with all Sincerety wishes nothing more, then, that Heaven will ever continue to power down upon that Eloustrious Head every desired Blessing. I am, Dear Sir, with all Submission your Excellency’s Devote, Most Obt & Very Humbe Sarvt

Saml Thurber Junr

